Citation Nr: 0912268	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to November 
1945.  The Veteran's decorations include the Purple Heart 
Medal.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested primarily by insomnia and 
nightmares, with some infrequent intrusive thoughts and mild 
to moderate symptoms of irritability, exaggerated startle 
response, and hypervigilance.  There is no evidence of 
occupational and social impairment with reduced reliability 
and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In this case, the Veteran was sent a letter in October 2005, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In this case, the Veteran was not provided the notice 
required by Dingess until July 2006, after the issuance of 
the Statement of the Case (SOC) in April 2006.  However, this 
error is harmless insofar as an increased rating is denied, 
so no effective date will be assigned..  Furthermore, the 
Veteran was given the opportunity to submit additional 
evidence concerning his appeal after receiving this notice, 
but he failed to do so.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

The October 2005 letter did not fully comply with Vazquez-
Flores.  While it informed the Veteran that he was required 
to show that his PTSD got worse, and provided examples of the 
types of evidence that he could submit in support of his 
claim, it did not inform the Veteran of the manner in which a 
disability rating would be assigned if an increase in 
disability was found.  However, the April 2006 SOC explained 
how ratings are assigned, and reproduced the general rating 
formula for mental disorders in its entirety.  Additionally, 
a July 2006 letter generally explained how disability ratings 
are assigned.  As noted previously, the Veteran was given the 
opportunity to submit additional evidence thereafter, but he 
did not do so.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit Court observed that requiring 
an appellant to demonstrate prejudice as a result of any 
notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.  

Rather, the Sanders Court held that all VCAA notice errors 
are presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication.  
In order to do so, VA must show that the purpose of VCAA 
notice requirements was not frustrated, such as by 
demonstrating that a reasonable person would have understood 
what was needed from the notice provided, or that the benefit 
sought could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  VA may also show that any defect 
in notice was cured by actual knowledge on the part of the 
claimant or his representative.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flores, 22 Vet. 
App. At 49 (citing Dalton).  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial." Vazquez-Flores, 22 
Vet. App. at 46.

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication herein.  There is no prejudicial error in this 
case because the April 2006 SOC gave the Veteran actual 
notice of the criteria for an increased evaluation.  The 
Veteran was thereafter given the opportunity to further 
develop his claim, but he declined to do so.  Thus, the post-
adjudicatory notice and opportunity to develop the case 
rendered the pre-adjudicatory notice error herein non 
prejudicial.  Id.  Furthermore, in a statement dated in June 
2006, the Veteran's representative demonstrated actual 
knowledge of the criteria for an increase evaluation for 
PTSD, specifically referencing the rating criteria applicable 
to Diagnostic Code 9411.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this 
decision.  Rather, remanding this case to the RO for further 
VCAA development would only result in additional delay, 
without any benefit to the Veteran.  See, e.g. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (declining to remand case 
where doing to would have resulted only in imposing 
additional burdens on VA without a corresponding benefit to 
the Veteran). 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records from 
the Providence VA medical center.  Although the Veteran's VA 
treatment records indicate that the Veteran reported 
receiving prior treatment for his PTSD at the Vet Center in 
Warwick, Rhode Island, such treatment was prior to February 
2005 and, as such, is not relevant to assessing the severity 
of the Veteran's symptoms during the period for which an 
increased rating is sought herein.  Notably, in his claim, 
dated October 2005, the Veteran stated that his symptoms got 
worse some time after the prior rating decision in October 
2004.  A VA examination was provided in connection with this 
claim.  The Board therefore finds that the VA satisfied its 
duty to assist.   

II.  Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 30 percent is assigned where the Veteran exhibits 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the Veteran claims his PTSD got worse since his 
initial evaluation, and is now productive of a level of 
impairment greater than the currently assigned 30 percent 
rating.  

The Veteran was examined by VA in connection with his claim 
in November 2005.  At the examination, the Veteran reported 
that he interacts with several groups of friends on a daily 
basis.  Typically, he meets a group of friends for breakfast, 
then goes to a local senior center where he has lunch and 
socializes with a different group of friends.  Most 
afternoons, he goes to play pool with friends.  Approximately 
three nights a week, he meets friends to watch television 
sporting events.  On Friday nights, he goes dancing.  He has 
a "lady friend" that he goes out with approximately three 
times per week.  The Veteran reported that he has been seeing 
this lady friend for approximately 10 years.  The Veteran has 
five children, four of whom live nearby.  The fifth child 
lives in Florida, but comes to visit four months out of the 
year.  The Veteran sees his children and his grandchildren 
regularly, and reported that he gets along well with them.  
The Veteran lives alone, but stated that he often chooses to 
spend as much time as possible with others because this 
distracts him and he feels better when he is interacting with 
other people.  The examiner noted that on a previous 
examination, a Global Assessment of Functioning (GAF) score 
was 63-65, while outpatient records revealed GAF scores 
between 43 and 49.

The Veteran reported that his primary and only severe symptom 
was lack of sleep.  He reported that, for many years, he 
slept only 3 to 3.5 hours per night.  At night, he finds 
himself thinking about his plans for the next day or about 
tasks that he needs to perform.  The Veteran tried several 
medications to assist his sleep, but they have helped only 
slightly.  The Veteran is currently prescribed gabapentin for 
sleep.  He feels tired in the late afternoon, and, although 
he sometimes naps, he is unable to do so for longer than 15 
to 20 minutes.

The Veteran also reported recurrent dreams about cleaning or 
painting that are sometimes stressful, and he stated that he 
had occasional nightmares generally involving being chased by 
a strange animal.  The Veteran reported that he is only 
bothered by intrusive thoughts of his war experiences if he 
does not stay busy.  He prefers to avoid conversations or 
media programs about World War II.  He reported a history of 
irritability and outbursts of anger, but stated that he made 
an effort to keep this under control and that this symptom 
has improved with age.  Currently, he has occasional mild 
outbursts of anger.  The Veteran sometimes notices mild 
hypervigilance, such as fears of being attacked by teenagers 
while walking home from his parked car or nervousness in 
poorly lit parking lots.  However, he has no difficulty going 
out.  The Veteran also reported an exaggerated startle 
response, and stated that he is more bothered by loud noises 
than he was when he was younger.  The Veteran denied feeling 
depressed or discouraged.  He reported that he never had 
suicidal or homicidal thoughts.  He stated that he sometimes 
experienced significant anxiety, such as upon awakening from 
a nightmare or when frustrated by a difficult task, but he 
did not indicate that he had recurrent unpredictable panic 
attacks or that he had any concerns about having panic 
attacks.  

Upon examination, the Veteran made good eye contact and 
demonstrated a range of affect that was consistent with his 
described mood.  His speech was normal as to rate, volume, 
and articulation.  He was fully oriented to the current date 
and place.  His thought process was logical and its content 
was appropriate to the examination.  He did not report and 
delusions or hallucinations.  His abstract reasoning was 
generally intact.  The Veteran reported that recently he had 
greater difficulties with memory and the examiner noted some 
mild impairment in the Veteran's remote memory.  

The examiner concluded that the Veteran's sleep disturbance 
with insomnia was severe, his irritability was generally 
moderate, and that all other symptoms were either mild or 
moderate.  Overall, the examiner's impression was that the 
Veteran was generally functioning well socially and 
occupationally given his current age and physical 
limitations.  The examiner assigned a global assessment of 
functioning score (GAF) of 60-65.  A GAF of 61-70 generally 
denotes some mild symptoms or some difficulty in social, 
occupational, or school functioning, but the individual is 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  A GAF of 51-60 is indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

The Veteran was treated at the Providence VA medical center 
for his difficulty sleeping and his PTSD since February 2005.  
In February 2005, the Veteran reported that he had difficulty 
falling and staying asleep and worried before bedtime.  He 
had some anxiety symptoms but was not depressed.  No 
cognitive deficiency was noted.  He participated in group 
therapy for PTSD from approximately February 2005 to October 
2005.  Treatment records indicate that the Veteran's main 
complaint during this time was his inability to sleep.  
Mental status examinations performed during this period 
indicate that the Veteran was generally well groomed, 
appropriately dressed, had good eye contact, displayed 
appropriate affect, had intact judgment and insight, was 
fully oriented, and did not display any abnormalities in 
manner, speech, thought content, thought processes, or 
perception.  However, he was sometimes drowsy.  He 
consistently denied active suicidal or homicidal thoughts. 
His providers assigned GAF scores ranging from 43 to 49 
during this period.  A GAF of 41-50 is generally indicative 
of serious symptoms or any serious impairment in social, 
occupational, or school functioning.  However, none of these 
treatment records describe any symptoms other than the 
Veteran's difficulty sleeping and nightmares.  

The Board finds that the Veteran's symptoms are generally 
consistent with the currently assigned 30 percent rating.  
There is no evidence of occupational and social impairment 
with reduced reliability and productivity as described in the 
criteria for a 50 percent evaluation.  There was no evidence 
of symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty understanding complex commands; impaired judgment; 
impaired abstract thinking; disturbances of motivation or 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.  While some loss of remote 
memory was noted upon examination, such impairment was 
described as mild.  The Veteran maintains an active social 
life and has good relationships with his children. His 
primary symptom is disturbed sleep, which is severe and 
causes some fatigue during the day.  However, despite this, 
the Veteran remains able to maintain an active social 
calendar, engaging in different activities with several 
groups of friends on a daily basis.  While he experiences 
some irritability, this has improved with age and his angry 
outbursts are generally mild in nature.  The evidence 
indicates that all of the Veteran's other symptoms are mild 
in nature and do not cause any significant impairment of his 
activities or relationships.  

The Board acknowledges that the Veteran's treating providers 
assigned GAFs of 43-49, which generally denote a more severe 
impairment.  However, the Board notes that a provider's 
classification of the level of psychiatric impairment, by 
word or by a Global Assessment of Functioning (GAF) score, is 
considered but is not determinative of the VA disability 
rating to be assigned.  Rather, the evaluation is based on 
consideration of all of the evidence that bears on 
occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  A GAF of 43-49 is not consistent with the 
symptoms described in the VA treatment records, which 
referenced only disturbed sleep and nightmares.  As discussed 
above, reports of mental status examinations in the VA 
treatment records consistently documented that the Veteran 
was generally well groomed, appropriately dressed, had good 
eye contact, displayed appropriate affect, had intact 
judgment and insight, was fully oriented, and did not display 
any abnormalities in manner, speech, thought content, thought 
processes, or perception.  Furthermore, the GAF of 60-65 
assigned by the VA examiner is generally consistent with the 
currently assigned 30 percent rating.  It is also noted that 
this is consistent with the initial examination for PTSD that 
was conducted.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An increased rating for PTSD, currently evaluated as 30 
percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


